on s r   rV1'1   ~?   ?:   '-.en




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHNGTON,                                NO. 72598-0-

                     Respondent,
                                                   DIVISION ONE
                     v.



PATRICK DENNIS KING,                               UNPUBLISHED OPINION

                     Appellant.                    FILED: December 7, 2015


       Lau, J. — A jury convicted Patrick King of attempted second degree burglary and

possession of burglary tools. King appeals his conviction for possession of burglary

tools. He contends a discrepancy between the State's information and the to-convict

instruction violated his right to fair notice and permitted the jury to convict him on

uncharged alternative means. He also contends that the trial court's findings do not

support its offender score calculation. Finding no errors, we affirm the judgment and

sentence.


                                           FACTS

       On October 31, 2013, City of Kent police officers responded to an alarm at a

CenturyLink facility. They arrived 30 seconds after the alarm was triggered. Officer
No. 72598-0-1/2



Whitley saw Patrick King and Bradly Bachmann walking away from a hole in the fence.

Both men were wearing yellow reflective vests. Officer Whitley ordered them to get on
the ground. Bachmann fled, but King remained on the ground. After arresting King,

Officer Whitley discovered a flashlight and a small handsaw in his pocket. When other

officers searched the area, they found the yellow vest King had been wearing, gloves, a

magnetic tool, and another saw. When they inspected the fence, officers found a pair of

plier-type wire cutters.

         On July 9, 2014, the State charged King on one count of second degree

attempted burglary1 and one count of possession of burglary tools. The information

identified two specific tools that King allegedly possessed:

                [T]he defendant Patrick Dennis King in King County, Washington,
         on or about October 31, 2013, did have in his possession a tool or
         implement commonly used for the commission of burglary, to-wit:
         flashlight and saw under circumstances evincing an intent to use or
         employ or allow the same to be used or employed in the commission of a
         burglary.

Clerk's Papers (CP) at 9 (emphasis added). During trial, the State introduced evidence

of other tools discovered at the scene. During closing argument, the prosecutor

mentioned that King and his accomplice used saws, pliers or wire cutters, and yellow

reflective vests. The "to-convict" instruction included a broader list of potential burglary

tools:


                 To convict the defendant of the crime of making or having burglary
         tools, as charged in Count 2, each of the following elements of the crime
         must be proved beyond a reasonable doubt:

                      (1) That on or about October 31, 2013, the defendant
                          possessed an engine, machine, tool, false kev. pick lock.


         1 King does not appeal this conviction.
                                           -2-
No. 72598-0-1/3



                         bit, nippers or implement adapted, designed, or
                         commonly used for the commission of burglary;

                     (2) That the defendant's actions were under circumstances
                         evincing an intent to use or employ, or allow the tools to
                         be used or employed, or knowing that the tools were
                         intended to be used or employed, in the commission of a
                         burglary; and

                     (3) That this act occurred in the State of Washington.

              If you find from the evidence that each of these elements has been
       proved beyond a reasonable doubt, then it will be your duty to return a
       verdict of guilty as to Count 2.

             On the other hand, if, after weighing all of the evidence, you have a
       reasonable doubt as to any one of these elements, then it will be your duty
       to return a verdict of not guilty as to Count 2.

CP at 31 (emphasis added). The language in the "to-convict" instruction mirrors the

language in RCW 9A.52.060, the statute prohibiting possession of burglar tools.2 No

other jury instruction limited the burglar tools to a saw and a flashlight.

       King was convicted as charged following a jury trial. He was sentenced to 12.75

months imprisonment for the burglary charge and 364 days to run concurrently for the

possession of burglary tools charge. King appeals.




       2 "Every person who shall make or mend or cause to be made or mended,
    or have in his or her possession, any engine, machine, tool, false kev. pick
    lock, bit, nippers, or implement adapted, designed, or commonly used for
    the commission of burglary under circumstances evincing an intent to use
    or employ, or allow the same to be used or employed in the commission of
    a burglary, or knowing that the same is intended to be so used, shall be
    guilty of making or having burglar tools."
RCW 9A.52.060 (emphasis added).
                                           -3-
No. 72598-0-1/4



                                         ANALYSIS

         The Information and Jury Instructions

         The main basis for King's appeal stems from an alleged discrepancy between the

information and the jury instructions. The information identified two specific burglar

tools—a saw and a flashlight. The "to-convict" instruction provided a broader list of

potential tools consistent with state statute. King argues this discrepancy violated his

rights in two ways. First, because the "to-convict" instruction contained more examples

of burglar tools than the information, the jury was permitted to convict him on uncharged

alternative means. Second, the information violated his right to notice because it did not

alert him to the various tools the State alleged he possessed. Both of these arguments

fail.

         Uncharged Alternative Means

         The jury instructions here did not permit the jury to convict King on uncharged

alternative means because possession of burglary tools is not an alternative means

crime.


         Criminal defendants have the right to a unanimous jury verdict. This right

includes the right to a unanimous jury determination as to the means by which the

defendant committed the crime when the defendant is charged with an alternative

means crime. State v. Owens. 180 Wash. 2d 90, 95, 323 P.3d 1030 (2014). An alternative

means crime provides that proscribed criminal conduct may be proved in a variety of

ways. State v. Smith. 159 Wash. 2d 778, 784,154 P.3d 873 (2007). Typically, alternative

means crimes are created by statutes setting forth more than one means by which the

offense may be committed. Smith. 159 Wash. 2d at 784. "It is error to instruct the jury on

                                           -4-
No. 72598-0-1/5



alternative means that are not contained in the charging document." State v.

Brewczvnski. 173 Wash. App. 541, 549, 294 P.3d 825 (2013).

      King presents no authority or legal analysis supporting his argument that

possession of burglary tools is an alternative means crime. His brief assumes that

because a "burglary tool" could be one of many different tools, it is an alternative means

crime, and the State must therefore identify which specific tools he possessed. Due to

the lack of authority and analysis, we can ignore this argument. See RAP 10.3(a)(6)

(parties are required to support their arguments with citations to legal authority and

references to relevant parts of the record); Norcon Builders. LLC v. GMP Homes VG.

LLC. 161 Wash. App. 474, 486, 254 P.3d 835 (2011) ("We will not consider an

inadequately briefed argument."); Cowiche Canyon Conservancv v. Boslev. 118 Wash. 2d
801, 809, 828 P.2d 549 (1992) (arguments not supported by legal authority or citation to

the record need not be considered).

      This assertion nevertheless fails. The list of tools provided in the "to-convict"

instruction did not present the jury with any alternative means to convict King because

possession of burglary tools is not an alternative means crime. In Owens, the court

explained that listing several definitional terms does not create an alternative means of

committing a crime:

              One guiding principle is that the use of a disjunctive "or" in a list of
       methods of committing the crime does not necessarily create alternative
       means of committing the crime. Another principle provides that the
       alternative means doctrine does not apply to mere definitional instructions;
       a statutory definition does not create a "means within a means."

Owens. 180 Wash. 2d at 96 (quoting Smith. 159 Wash. 2d at 787) (citation omitted). The

Owens court considered a statute providing that "a person who knowingly initiates,

                                           -5-
No. 72598-0-1/6



organizes, plans, finances, directs, manages, or supervises the theft of property for sale

to others, or who knowingly traffics in stolen property, is guilty of trafficking in stolen

property in the first degree." Owens. 180 Wash. 2d at 96 (quoting RCW 9A.82.050(1)).

The court rejected the argument that the statute created eight different alternative

means—that a defendant could be guilty of trafficking in stolen property by knowingly

(1) initiating, (2) organizing, (3) planning, (4) financing, (5) directing, (6) managing, or (7)

supervising the theft of property for sale to others, or by knowingly (8) trafficking in

stolen property. Owens. 180 Wash. 2d 97-98. Instead, the court held that "the first group

of seven terms relate to different aspects of a single category of criminal conduct," and

therefore do not constitute alternative means. Owens. 180 Wash. 2d at 98 (quoting Stated

v. Lindsev. 177 Wash. App. 233, 241-42, 311 P.3d 61 (2013)).

       The same rationale applies here. The list of tools provided in the "to-convict"

instruction, derived from statute, "relate to different aspects of a single category of

criminal conduct." Owens. 180 Wash. 2d at 98 (quoting Lindsev. 177 Wash. App. at 242).

This list merely defines a broad category of burglary tools relevant to the offense. It

does not create alternative means of committing the offense. See Owens. 180 Wash. 2d

at 96 ("alternative means doctrine does not apply to mere definitional instructions"). The

Owens court emphasized that alternative means analysis "focuses on the different

underlying acts that could constitute the same crime ... [A] statute [does] not create

alternative means [when] an individual's conduct in each [scenario does] not vary

significantly." Owens. 180 Wash. 2d at 96-97. When the State charges a defendant with

possession of burglary tools, the specific tool possessed is irrelevant to the underlying

criminal conduct. In other words, the State did not create alternative means to convict

                                            -6-
No. 72598-0-1/7



King when it provided a broader list of potential burglary tools in the jury instructions

because the underlying "conduct in each of the ... scenarios [does] not vary

significantly." Owens. 180 Wash. 2d at 97. Further, "a statute divided into subparts is

more likely to be found to designate alternative means." State v. Lindsev. 177 Wash. App.
233, 241, 311 P.3d 61 (2013). The statute here is not divided into subparts. See RCW

9A.52.060. King's alternative means challenge fails.

       Right to Notice

       King also alleges that the discrepancy between the information and the jury

instructions violated his right to notice. This argument fails. The information properly

afforded King notice of the nature of the alleged offense.

       Like his uncharged alternative means argument, King's brief inadequately

addresses this issue. He cites no authority and provides minimal analysis supporting

his contention that the discrepancy between the information and the jury instructions

violates his right to notice. We can ignore this issue due to King's inadequate briefing.

See RAP 10.3(a)(6) (parties are required to support their arguments with citations to

legal authority and references to relevant parts of the record); Norcon Builders. LLC. 161
Wash. App. at 486 ("We will not consider an inadequately briefed argument."); Cowiche

Canvon Conservancv. 118 Wash. 2d at 809 (arguments not supported by legal authority or

citation to the record need not be considered).

       In any event, the information here was adequate. An accused person has a

constitutional right to be informed of the charges he or she will face at trial.

Brewczvnski. 173 Wash. App. at 548. "All essential elements of a crime, statutory or

otherwise, must be included in a charging document in order to afford notice to an

                                           -7-
No. 72598-0-1/8



accused of the nature and cause of the accusation against him." State v. Kiorsvik. 117
Wash. 2d 93, 97, 812 P.2d 86 (1991).

      The information here included all essential elements of the crime. The statute

prohibiting possession of burglary tools provides:

              Every person who shall make or mend or cause to be made or
      mended, or have in his or her possession, any engine, machine, tool, false
      key, pick lock, bit, nippers, or implement adapted, designed, or commonly
      used for the commission of burglary under circumstances evincing an
      intent to use or employ, or allow the same to be used or employed in the
      commission of a burglary, or knowing that the same is intended to be so
      used, shall be guilty of making or having burglar tools.

RCW 9A.52.060(1). The information here alleged:

              That the defendant Patrick Dennis King in King County,
      Washington, on or about October 31, 2013, did have in his possession a
      tool or implement commonly used for the commission of burglary, to-wit:
      flashlight and saw under circumstances evincing an intent to use or
      employ or allow the same to be used or employed in the commission of a
      burglary.

CP at 9. The information provided adequate notice to King of the essential elements of

the alleged offense. See Kiorsvik. 117 Wash. 2d at 97.

       However, King never argues that the information failed to include an essential

element of the offense. Instead he contends that the discrepancy between the

information and the jury instructions violated his right to notice. King's argument seems

to be that when the State included a reference to a flashlight and saw in the information,

it essentially added those specific tools as an element to the offense. The State was

therefore required to prove possession of those tools and the instructions alluding to

other tools amount to uncharged alternative means—i.e., it "elected" to prove

possession of a flashlight and saw rather than other tools.


                                         -8-
No. 72598-0-1/9



      As explained above, the jury instructions did not permit the jury to convict King on

an uncharged alternative means. Further, the State did not add an element to the

offense by referencing a flashlight and a saw in the information. The mere inclusion of

surplus language in a criminal information does not create an element of the crime that

the State is required to prove. State v. Tvedt. 153 Wash. 2d 705, 718, 107 P.3d 728

(2005): see also State v. Fitzpatrick. 141 Wash. 638, 642, 251 P. 875 (1927) ("The

objection to the information is the allegation with reference to 'miscellaneous

implements and tools.' This may be regarded as surplusage and the information still

charge the crime, because it alleges the possession of false keys and picklocks with the

intent to use them in the commission of a [burglary]."). Because the specific type of tool

King possessed was not an element of the crime, the State did not violate his right to

notice. Nor did the instructions permit the jury to convict King on uncharged alternative

means.


       Offender Score Calculation

       Next, King argues that the trial court failed to accurately calculate his offender

score when it included convictions that should have washed out under the Sentencing

Reform Act (SRA). But even if we assume, without deciding, that the trial court erred,

King's offender score calculation would be the same on remand.

       A sentencing court acts without authority under the SRA when it imposes a

sentence based upon a miscalculated offender score. State v. Johnson. 180 Wash. App.
92, 99-100, 320 P.3d 197 (2014). A sentencing court's failure to follow the SRA may be

raised on appeal even if no objection was raised below. State v. Ford, 137 Wash. 2d 472,

484-85, 973 P.2d 452 (1999). The SRA requires a sentencing court to determine an

                                           -9-
No. 72598-0-1/10



offender score by taking three steps: "(1) identify all prior convictions; (2) eliminate

those that wash out; (3) 'count' the prior convictions that remain in order to arrive at an

offender score." State v. Moeurn. 170 Wn.2d 169,175, 240 P.3d 1158 (2010). The

State must prove a defendant's criminal history by preponderance of the evidence.

Ford. 137 Wash. 2d at 479-80.


        Here, the trial court determined that King's offender score was 5 based on prior

felony convictions. The judgment and sentence lists these convictions as follows:

        The defendant has the following criminal history used in calculating the offender
score (RCW 9.94A.525):

Crime                                              Sentencing Date

Protection order viol-felony                       10/05/2007


Tampering with a witness                           10/05/2007


Bail jumping                                       10/05/2007

Cont sub-possess no prescription                   11/30/2005


Cont subst vio a:                                  4/19/1995
mfg/delvr/p


CP at 52. King argues these felonies washed out before he committed the present

offense and therefore should not be included in his offender score calculation.

        Under the SRA, a conviction washes out if the defendant has spent a certain

amount of time in the community without committing a crime. RCW 9.94A.525 states

that a Class B felony washes out after ten years and a Class C felony washes out after

five years:

               (b) Class B prior felony convictions other than sex offenses shall
        not be included in the offender score, if since the last date of release from

                                            -10-
No. 72598-0-1/11



      confinement... the offender had spent ten consecutive years in the
      community without committing any crime that subsequently results in a
      conviction.


               (c)... class C prior felony convictions other than sex offenses shall
       not be included in the offender score if, since the last date of release from
       confinement... the offender had spent five consecutive years in the
       community without committing any crime that subsequently results in a
       conviction.


RCW 9.94A.525(2)(b)-(c). Given the list of convictions provided in the trial court's

findings, at least some of these convictions arguably should have washed out.

       However, King has a long history of misdemeanor convictions that prevent any of

his felony convictions from washing out. RCW 9.94A.525 requires that a felony

conviction wash out from offender score calculation if the defendant has spent a certain

amount of time in the community "without committing any crime." RCW

9.94A.525(2)(b). At sentencing, the State presented undisputed evidence that King had

been convicted of approximately thirty misdemeanors between 1990 and 2007. The

record shows that King acknowledged this criminal history and agreed with the State

that his offender score calculation was 5. King's own presentence report he submitted

for sentencing indicated an offender score of 5. Although the trial court did not

expressly include the misdemeanors in its findings, the record shows and King does not

dispute, that the trial court considered the misdemeanors in its offender score

calculation:

       THE COURT:            ... And I'm looking at—let me just share this with
                             you, I'm looking at your Appendix B, I'll just come
                             down—It's a long list of things dating back, vou know?

       MR. KING:             (laughs) Yeah.



                                           •11-
No. 72598-0-1/12



Report of Proceedings (RP) at (Sept. 18, 2014) at 15. When a defendant affirmatively

acknowledges his criminal history as presented by the State, the State is not required

further to prove that history by a preponderance of the evidence. State v. Ross. 152
Wash. 2d 220, 232-33, 95 P.3d 1225 (2004).

          Here, King's argument seems to be that the trial court's findings do not support

the offender score calculation. He does not dispute his criminal history as presented by

the State, nor does he dispute that this complete history yields a calculation of 5.

Instead he asserts that the trial court's findings, which include only his felony

convictions and not his misdemeanors, does not support a calculation of 5. But the

record shows that he acknowledged his complete criminal history and that the trial court

considered this history when it determined King's offender score. In other words,

though the trial court's findings do not include the misdemeanors, nothing in the record

shows that the offender score calculation is erroneous. During oral argument before

this court, King's counsel conceded that had the trial court included King's history of

misdemeanors in its findings, the offender score calculation would be correct.

Therefore, even if we assume, without deciding, that the trial court erred when it failed

to include King's misdemeanors in its findings, that error was harmless. See State v.

Fleming. 140 Wash. App. 132, 170 P.3d 50 (2007) (When the recalculation of an offender

score would be the same on remand, any calculation error is harmless.). Because King

has failed to show that his offender score calculation would be different on remand, we

affirm.




                                            -12-
No. 72598-0-1/13



      Appeal Costs

      King asks this court to waive any costs for this appeal based on his present and

future ability to pay. Pursuant to our discretionary authority under RAP 14.2, we grant

King's request and waive appellate costs.

                                     CONCLUSION

       For the foregoing reasons, we affirm the judgment and sentence.




WE CONCUR:




 op*fWA/N^ C.o,                                       l^^At J.




                                         -13-